Citation Nr: 0332544	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to a rating in excess of 10 percent for 
lumbar strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who has active service from June 
1997 to June 2000.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

Here, The RO has not provided the veteran notice of the VCAA 
in accordance with the guidelines of Quartuccio, supra.  The 
Board may not proceed with appellate review without 
correcting this procedural deficiency.  Under DAV, supra, the 
Board may not provide the notice on its own.  

It is noteworthy that while the veteran asserts she has knee 
and foot disabilities incurred in service, VA examination in 
February 2000 produced no diagnosis of a knee or foot 
disorder; while the veteran complained of knee and foot pain, 
clinical evaluation revealed no disability.  The veteran has 
not since indicated that there is outstanding evidence that 
she has either claimed disability.  

Concerning the veteran's claim for an increased rating for 
her service-connected low back disability, it is noteworthy 
that the service-connected entity encompasses disc disease of 
the lumbar spine.  The veteran has not been advised of the 
revised criteria for rating intervertebral disc syndrome 
which became effective September 23, 2002.  Since her appeal 
was pending at the time of the revision, under Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), both the old and 
(effective from September 23, 2002) the new criteria must be 
considered, and the new criteria must be applied from their 
effective date, if more favorable.  See VAOPGCPREC 3-00.  

The veteran was afforded a VA general medical evaluation 
(apparently by a nurse, solely, as the supervising osteopath 
whose name is listed on the report did not sign off on the 
report) in February 2000.  [She has never been afforded a 
special orthopedic examination.]  She alleges that her low 
back disability has worsened since then (see June 2001 VA 
Form 21-4138); hence an orthopedic examination is indicated.  



It is also noteworthy that where, as here, a claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should issue the veteran 
specific notice of the applicable 
provisions of the VCAA.  She should be 
advised what evidence is needed to 
establish her claims (including evidence 
of current knee and/or foot disability), 
what the record now shows, and of her and 
VA's respective responsibilities in 
obtaining any further evidence.  She 
should be given the requisite period of 
time to respond, as well as that a year is 
provided for response to VCAA notice.  

2.  The veteran should then be scheduled 
for a VA orthopedic to determine the 
current severity of her service connected 
low back disorder (and if in response to 
the VCAA notice she presents or identifies 
evidence that she has chronic knee or foot 
disability, whether she has such 
disability related to service).  Any 
indicated studies should be performed.  
Her claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should also be provided the previous  and 
"amended" rating schedules provisions 
pertaining to the disability at issue.  
The examiner should elicit from the 
veteran all her complaints regarding her 
low back disability, and report all 
clinical findings, both orthopedic and 
neurologic, in detail.  (Note, the 
findings must be sufficiently detailed to 
permit rating under both the previous and 
the current criteria for rating low back 
disorders.)  If the examiner deems a 
special neurologic examination necessary, 
such examination should be accomplished.  
The examination should encompass range of 
motion studies, and the examiner should 
comment regarding any further expected 
loss of function on use or during periods 
of flare-up.  The examiner should 
specifically identify any evidence of 
neuropathy, to include reflex changes, 
absent ankle jerk, characteristic pain, 
and muscle spasm.  Any functional 
impairment of the lower extremities due to 
low back pathology should be identified, 
and the examiner should assess the 
frequency and duration (number of days) of 
any incapacitating episodes (episodes 
requiring bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should explain the rationale 
for all opinions given.  

As noted above, if (and only if) the 
veteran presents any evidence that she now 
has chronic knee or foot disability, the 
examination should encompass a 
determination whether she indeed has such 
disability related to service.

3.  Thereafter, the RO should review the 
claims in light of everything added to the 
record since their last review.  If any 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purposes of this remand are to meet due process 
considerations, to satisfy the mandates of the VCAA and the 
Court and Federal Circuit in the decisions cited above, and 
to assist the veteran in the development of her claims.  She 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


